COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
  THE STATE OF TEXAS,                                            No. 08-17-00035-CR
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                             243rd District Court
                                                 §
  ERLINDA LUJAN,                                              of El Paso County, Texas
                                                 §
                         Appellee.                              (TC # 20160D05527)
                                                 §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the part

of the judgment suppressing the third statement (Exhibit 3 and 3a). We therefore reverse that part

of the judgment of the court below and remand the cause for further proceedings, in accordance

with the opinion of this Court.

       The order suppressing the second recording (Exhibit 2 and 2a) is affirmed. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.